894 F.2d 1336
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Michael Wayne LONG, Plaintiff-Appellant,v.George D. HANCOCK;  Jim Stephens;  Commonwealth of Kentucky,Defendants-Appellees.
No. 89-5921.
United States Court of Appeals, Sixth Circuit.
Jan. 31, 1990.

Before MILBURN and ALAN E. NORRIS, Circuit Judges and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the brief and record, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff Long, a Kentucky prisoner, filed a civil rights action under 42 U.S.C. Sec. 1983 for an alleged denial of access to the courts.  The district court sua sponte dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d).  This appeal followed.  Long has filed a brief in his own behalf.


3
Upon consideration, we find that the district court correctly dismissed this case.  A complaint is frivolous under 28 U.S.C. Sec. 1915(d) if it lacks an arguable basis in law or fact.   Neitzke v. Williams, 109 S. Ct. 1827, 1833 (1989).  Long's allegations, even if true, do not amount to a denial of the right to meaningful access to the courts under all the circumstances.   Bounds v. Smith, 430 U.S. 817, 824-25 (1977);  Walker v. Mintzes, 771 F.2d 920, 931-32 (6th Cir.1985).  Thus, it was properly dismissed as frivolous.


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.